Citation Nr: 0606942	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-12 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to April 17, 2001 for 
the assignment of a 100 percent evaluation for dysthymic 
disorder and major depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from March 1960 to 
December 1962.  In December 1999, the Board of Veterans 
Appeals (the Board) reopened the veteran's claim for service 
connection for psychiatric disorders, to include post-
traumatic stress disorder, and remanded the issue to the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) for additional action; the issue of 
entitlement to service connection for a heart disorder, 
including as secondary to psychiatric disorders, was 
deferred.  A May 2000 rating decision granted entitlement to 
service connection for dysthymic disorder and assigned a 30 
percent evaluation effective May 2, 1996.  A notice of 
disagreement was received in June 2000.  An April 2002 rating 
decision granted a 100 percent evaluation for service-
connected dysthymic disorder with major depression, effective 
April 17, 2001, the date of a private medical report.  The 
veteran timely appealed the effective date of the 100 percent 
grant.  In August 2002, the Board granted entitlement to 
service connection for heart disease secondary to service-
connected disability.


FINDINGS OF FACT

1.  An unappealed claim for service connection for 
psychiatric disability was denied by rating decision in 
October 1993.  

2.  A May 2000 rating decision granted service connection for 
dysthymic disorder and assigned a 30 percent evaluation 
effective May 2, 1996.  This action was not timely appealed.  

3.  A claim for an increased rating for service-connected 
psychiatric disability was received by VA on May 31, 2001.

4.  The initial medical evidence of symptomatology indicative 
of 100 percent disability rating is dated April 17, 2001.  



CONCLUSION OF LAW

The criteria for an effective date prior to April 17, 2001, 
for a 100 percent rating have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In April 2002, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish entitlement to an increased 
evaluation.  Moreover, the statement of the case provided the 
veteran with the laws and regulations with regard to 
establishment of the effective date of an increased rating.  
See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 
3, 2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such 


an examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  However, because 
the issue in this case involves the issue of entitlement to 
an effective date prior to April 2001 for a 100 percent 
evaluation, a current examination is not relevant.  The Board 
concludes that all available evidence that is pertinent to 
the claim decided herein has been obtained and that there is 
sufficient evidence on file on which to make a decision.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issue decided herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Pertinent Law and Regulations

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by the regulation, which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  "Evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

Appellate review is initiated by the filing of a notice of 
disagreement and completed by the filing of a substantive 
appeal after a statement of the case has been furnished.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 
(2005).  In order to perfect an appeal to the Board, a 
claimant must file a substantive appeal, which consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.202 (2005).

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a) 
(2005).  The substantive appeal must be filed within sixty 
days from the date of the statement of the case, or within 
the remainder of the one year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 4.41 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Under Diagnostic Code 9400, 38 C.F.R. § 4.132, a 70 percent 
evaluation is warranted for psychiatric disability if it is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for psychiatric disability if it is productive 
of total social and occupational impairment due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2005).

Analysis

The veteran and his representative have contended, including 
at his personal hearing at the RO in January 2003, that a 100 
percent evaluation should be granted prior to April 17, 2001 
because his psychiatric symptomatology was essentially the 
same for several years prior to 2001.  

The veteran originally filed a claim for entitlement to 
service connection for psychiatric disability in April 1993, 
and this claim was denied by rating decision dated in October 
1993.  The veteran was notified of the decision in November 
1993, and he did not timely appeal.  The next correspondence 
from the veteran was a claim to reopen the issue of 
entitlement to service connection for psychiatric disability, 
which was received by VA on May 2, 1996, and denied by rating 
decision in August 1997.  The veteran timely appealed, and a 
December 1999 Board decision reopened the claim and remanded 
the reopened claim for additional development.  

A May 2000 rating decision granted entitlement to service 
connection for dysthymic disorder and assigned a 30 percent 
evaluation effective May 2, 1996.  The veteran was notified 
of this action by letter dated May 15, 2000, and a notice of 
disagreement with the assigned rating was received by VA in 
June 2000.  A Statement of the Case on the claim of 
entitlement to an initial evaluation in excess of 30 percent 
for service-connected dysthymic disorder was issued on March 
5, 2001.  The next correspondence from the veteran was 
received by VA on May 31, 2001, more than one year subsequent 
to notice of the May 2000 rating decision and more than 60 
days from the date of the statement of the case.  38 C.F.R. 
§ 20.302.  Accordingly, the May 31, 2001 statement cannot be 
considered a timely appeal to the May 2000 rating decision 
and that decision is final.  38 U.S.C.A. § 7105.  The May 31, 
2001 statement can only be construed as a claim for an 
increased rating.  

Thereafter, an April 2002 rating decision granted a 100 
percent evaluation for service-connected dysthymic disorder 
and major depression effective April 17, 2001, which is the 
date of a private medical report showing total disability due 
to service-connected psychiatric disability.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In this case, because the May 2000 rating action was not 
timely appealed, it became final.  The date of receipt of the 
subsequent claim for increased evaluation for service-
connected dysthymic disorder is May 31, 2001.  Accordingly, 
the earliest effective date for the 100 percent evaluation 
could be no earlier than May 31, 2000.

The only medical evidence on file between May 2000 and May 
2001 is the April 17, 2001 private medical report showing 
total disability.  In this regard, the VA examination in 
January 2000 showed the veteran to be neatly groomed with 
coherent and relevant speech and thoughts that were goal-
directed.  Although there was some fleeting suicidal 
ideation, the veteran's affect was considered appropriate.  
Consequently, because the medical evidence shows increased 
psychiatric disability beginning April 17, 2001, an effective 
date prior to April 17, 2001, for service-connected dysthymic 
disorder with major depression is not warranted.  

Parenthetically, the February 2003 rating decision granted a 
70 percent evaluation for service-connected psychiatric 
disability from May 2, 1996 through April 16, 2001.  As 
discussed above, the May 2000 rating decision that denied a 
rating in excess of 30 percent for the veteran's 
service-connected psychiatric disorder was final, and cannot 
be overturned except on the basis of clear and unmistakable 
error.  Accordingly, the February 2003 rating decision that 
granted the effective date of a 70 percent evaluation for the 
veteran's service-connected psychiatric disorder prior to the 
unappealed and final May 2000 rating decision granted a 
benefit that exceed statutory and regulatory provisions.  
However, the Board finds the veteran was not prejudiced by 
this action, and is not before the Board.   

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   




	(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to April 17, 2001 for the assignment 
of a 100 percent evaluation for service-connected dysthymic 
disorder and major depression is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


